Citation Nr: 1725785	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  08-38 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2010, the Veteran testified at a Travel Board hearing.  In June 2014, the Board remanded the claim for further development.  In December 2015, because the Veterans Law Judge (VLJ) who conducted that hearing retired, the Veteran was offered an opportunity for a new Board hearing.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  In January 2016 (postmark date), the Veteran mailed a timely response requesting a Travel Board Hearing.  Unfortunately, due to unforeseen delays in mail processing, although the request was received in a timely manner, it was not uploaded to the electronic file until after the Board issued its February 18, 2016, decision.  The Veteran was entitled to the hearing he had requested.  As such, the April 2016 Board decision vacated the February 2016, Board decision that addressed the issue of entitlement to service connection for bilateral hearing loss.  The April 2016 Board decision thereafter remanded the matter to provide the Veteran with the requested Travel Board hearing.

Pursuant to the April 2016 Board remand directives, a Travel Board hearing was scheduled for August 18, 2016.  However, in a letter dated July 20, 2016, the Veteran requested a postponement of the hearing to obtain additional medical information in support of his claim.  On August 2, 2016, VA attempted to contact the Veteran to confirm the Travel Board hearing but was unable to reach him.  In another letter dated August 9, 2016, the Veteran reiterated his request to postpone his August 18, 2016 hearing to obtain additional medical information and due to an impending left shoulder surgery.  A review of the claims file does not show that the Veteran's requests had been considered or acknowledged.  The applicable regulations provide that a request for a change in hearing date can be submitted at any time up to two weeks prior to the scheduled hearing if good cause is shown.  38 C.F.R. § 20.704 (2016).  Examples of good cause include illness of the appellant, difficulty in obtaining necessary records, and unavailability of a necessary witness.  Id.  The Board finds he submitted a timely request to change his hearing date and presented good cause to reschedule the hearing.

The record does not reflect that the Veteran was rescheduled for a Board hearing; nor does it reflect that he has withdrawn his hearing request.  Thus, a remand of this matter for the AOJ to schedule the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO in Columbia, South Carolina to address his appeal for service connection for a bilateral hearing loss disability.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




